97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Timothy JOHNSON, Petitioner-Appellant,v.Robert E. WARD, Warden;  Charles Molony Condon, AttorneyGeneral of the State of South Carolina,Respondents-Appellees.
No. 96-6552.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 17, 1996.

George Timothy Johnson, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his petition for habeas corpus relief under 28 U.S.C. § 2254 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely specific objections to this recommendation could waive appellate review of a district court order based upon the recommendation.1  Despite this warning, Appellant failed to specifically object to the magistrate judge's recommendation.


2
The timely filing of specific objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.2  Appellant has waived appellate review by failing to file specific objections after receiving proper notice.  Accordingly, we deny a certificate of probable cause to appeal;  to the extent that a certificate of appealability is required, we deny such a certificate.  We dispense with oral argument because the facts and legal conten tions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.



1
 Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982)


2
 Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).   See generally Thomas v. Arn, 474 U.S. 140 (1985)